Title: General Orders, 22 July 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point] Thursday July 22d 1779.
          Parole Philip’sburgh—C. Signs Perth Namur.
        
        The following is the formation of Nixon’s, Paterson’s, Larned’s & the North-Carolina Brigades which is to take place immediately for the present Campaign.
        
          

            R. & F.
          
          
            Greaton’s Regt
             ⎧⎨⎩⎫⎬⎭forms one battalion and furnishes for the Light Infantry–-
            24.
          
        
        
          
            Nixon’s—    forms one battalion and furnishes—
            30.
          
          
            Putnam’s—    forms one battalion and furnishes—
            38.
          
        
        
          
            ⎫⎬⎭Nixon’s brigade to give for the Light Infantry
            
              
                
                  C.
                  S.
                  S.
                  D. & F.
                
                
                  2.
                  5.
                  7.
                  4.
                
              
            
            92.
          
        
        
          
            Bailey’s Regt forms one battalion and furnishes—
            32.
          
          
            Jackson’s—forms one battalion and furnishes—
            12.
          
          
            Wesson’s—forms one battalion and furnishes—
            28.
          
        
        
          
            ⎫⎬⎭Larned’s brigade to give for the Light-Infantry—
           
            
              
                
                  C.
                  S.
                  S.
                  D. & F.
                
                
                  2.
                  3.
                  5.
                  4.
                
              
            
            72.
          
        
        
          
            Late Brewer’s and Bradford’s regiments form one battalion and furnish—
            43.
          
          
            Marshall’s and Tupper’s form one battalion and furnish—
            51.
          
        
        
          
            ⎫⎬⎭  Paterson’s brigade to give for the Light Infantry—
            
            
              
                
                  C.
                  S.
                  S.
                  D.
                
                
                  2.
                  5.
                  7.
                  4.
                
              
            
            94.
          
        
        
          
            Clark’s Regt forms one battalion & furnishes–
            37.
          
          
            Pattens—forms one battalion & furnishes–
            33.
          
        
        
          
            ⎫⎬⎭The North-Carolina brigade to give for the Light-Infantry
            
            
              
                
                  C.
                  S.
                  S.
                  D.
                
                
                  2.
                  3.
                  5.
                  4.
                
              
            
            70.
          
        
        
        
        
        The following Gentlemen are to do the duties of Ensigns till the pleasure of their State is known and in the regiments set against their names.
        
          
            1st Virg. Regt
            {
            Jacob Brown (to rank from the 15th of Septr last.)
          
          
            Philip Courtney
            }
            To rank from the 4th of July instant.
          
          
            2nd V. Regt
            {
            John Coleman
            
          
          
           
            Peyton Powell
          
          
          
           
            George Blackmore
     
          
          
            3rd Virg. Regt
            {
            Philip Clayton
         
          
          
          
            James De Laplairne
        
          
          
            4th V. Regt
            {
            [——] Scott.
     
          
          
       
            Javan Miller.
      
          
          
  
            Robert Kays.
    
          
          
            7th V. Regt
            {
            Robert Renkins
         
          
          
     
            Samuel Phillips

          
          

            Spencer Morgan
  
          
          

            John Lee—
 
          
          
            8th V. Regt
            {
            Joseph Van Mater
   
          
          
        
            Edward Williams
          
          
          
            10th V. Regt
            {
            Simpson Foster
         
          
          
            Elisha King—
       
          
        
        
          
            The Regt command[e]d
            {
            David Luckit
            }
            ’Till the pleasure of
          
          
            by Colonel Gist—
       
            John Nelson
            Congress is known and to rank from the same date.
        
          
        
        
        The Quarter Master General will have a reasonable estimate made of the value of the Stores taken at Stony-Point and received by him for the use of the Army and will pay the amount thereof to General Wayne or some person of his appointment for the benefit of the troops employed in the assault of that Post.
        General Knox will cause the same to be done with respect to the Ordnance, Arms, and Military Stores that a Warrant may be drawn on the Pay-Master for the amount which is to be applied in like manner agreeable to the Assurances given by the Commander in Chief before the attack.
        Every soldier who has been guilty of plundering at Stony-Point and applying to his own use any part of what was intended for the common benefit of the Assailants is to be excluded from a share of the above estimate and moreover on conviction of the crime to receive such corporal punishment as a Court-Martial shall think proper to sentence. And whereas some officers have purchased articles from the soldiers under a mistaken Idea that they had a right to sell, without considering the pernicious consequences to which such a

practice leads and that it tends to encourage a spirit of plundering in the most critical moments by which the best concerted plans are often defeated, the General desires that all such Purchases may be given up (the money being refunded to them) & that practices of this kind be discountenanced in future by officers of every denomination.
        There being a few Articles of clothing for officers in the hands of the clothier at New-Burgh incompetent to a general distribution to the Army at large, the General is under the necessity of confining them to those officers only who have not had the benefit of State Provisions & therefore directs the Clothier to issue them to such of the officers of Cavalry, Artillery, of the sixteen additional regiments and of the military staff as do not belong to the line of particular States and are in the predicament on which this discrimination is founded.
        For his government the officers are to bring certificates; those of the Cavalry from the officers commanding their respective regiments; Those of the Artillery from Brigadier General Knox; Those of the sixteen regiments from the officers commanding the brigades to which they belong & those of the Military Staff from the General Officers or Principals to whom they are attached, unless they are the principals themselves in which case their own orders will suffice.
        The Clothier has directions respecting the proportion and terms by which his issues are to be regulated.
        One Artificer from each battalion on the new formation to be sent to the Orderly-Office as soon as possible: A Serjeant from each brigade or division to conduct them.
        The following number of men from the several brigades properly officered are to be daily employed on the works according to the distribution hereafter mentioned ’till further orders.
         
          
            
            R. & F.
            
            
          
          
            North-Carolina brigade—
             74.
            }
            at Constitution Island.
          
          
            2nd Pennsylvania brigade
            127.
         
          
          
            Smallwoods
            153 —
            {
            At the Redoubt near
          
          
            
            the Maryland-line.
          
          
            2nd Maryland
            127 —
            
            At Fort-Putnam.
          
          
            Irvine’s Brigade
            169 —
            
            At the Point.
          
          
            Paterson’s Brigade
             60.
            }
            At ditto.
          
          
            Late Larned’s
             40 —
          
        
        Fatigue hours from gun-firing, ’till nine in the morning and from three in the afternoon ’till retreat.
      